EXHIBIT 23 Consent of Beard Miller Company LLP, Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on FormS‑3 (Nos.333‑59072 and 033-81246) and FormS‑8 (Nos. 333‑29021 and 033-26180) of The York Water Company of our reports dated March 11, 2009, relating to the financial statements, and the effectiveness of The York Water Company’s internal control over financial reporting, which appear in the Annual Report to Stockholders, which is incorporated by reference in this Annual Report on Form10‑K. We also consent to the incorporation by reference of our report dated March 11, 2009 relating to the financial statement schedule, which appears in this Form10‑K. /s/Beard Miller Company LLP Beard Miller Company LLP York, Pennsylvania March 11, 2009 Back to Form 10-K
